73 F.3d 359NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Julio KEITH, a/k/a Poppy, Defendant--Appellant.
No. 95-5397.
United States Court of Appeals, Fourth Circuit.
Jan. 5, 1996.Submitted Dec. 14, 1995.Decided Jan. 5, 1996.

William L. Davis, III, Lumberton, North Carolina, for Appellant.  Janice McKenzie Cole, United States Attorney, Jane H. Jolly, Assistant United States Attorney, Ted F. Mitchell, Third Year Law Student, Raleigh, North Carolina, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Julio Keith seeks to appeal the 132-month sentence he received after his guilty plea to one count of distributing crack cocaine, 21 U.S.C.A. Sec. 841 (West 1981 & Supp.1995).  Because Keith waived his right to appeal a sentence within the guideline range established at the sentencing hearing, we dismiss the appeal.


2
Keith's plea agreement contained a provision by which he agreed:


3
To waive knowingly and expressly all rights, conferred by 18 U.S.C. Sec. 3742, to appeal whatever sentence is imposed, including any issues that relate to the establishment of the Guideline range, reserving only the right to appeal from an upward departure from the Guideline range that is established at sentencing.


4
This provision was brought to Keith's attention during the Fed.R.Crim.P. 11 colloquy before he entered his guilty plea.  Keith does not address the waiver in his brief;  however, the record discloses that the waiver was knowing and voluntary.  We have previously held that a knowing and voluntary waiver of appellate rights is valid and enforceable.  United States v. Marin, 961 F.2d 493, 496 (4th Cir.1992);  United States v. Wessells, 936 F.2d 165, 167 (4th Cir.1991).


5
We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


6
DISMISSED.